Case 3:20-cv-00569 Document 1-2 Filed 04/27/20 Page 1 of 14




            EXHIBIT B
       Case 3:20-cv-00569 Document 1-2 Filed 04/27/20 Page 2 of 14
                                                                     1

               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF CONNECTICUT




        DECLARATION OF PROFESSOR JUDITH RESNIK REGARDING
  ENLARGEMENT AND THE USE OF PROVISIONAL REMEDIES FOR DETAINED
                          INDIVIDUALS


     I have been asked to make this declaration to explain my
understanding of the remedies, both provisional and permanent,
that federal judges can provide to people who are incarcerated and
facing the threat of COVID-19. Because I have practiced in the
District of Connecticut for decades and represented prisoners
before the federal court here, I have had personal experience with
the use of enlargement in habeas corpus cases. Given that this
provisional remedy is not regularly discussed in reported
decisions or in academic analyses, I believe that my experiences
and knowledge can be useful to the Court. This opinion is mine and
is not that of the institutions with which I am affiliated. I
declare that the following is a true and accurate account of my
own work as a lawyer, of the pertinent legal principles as I
understand them, and of how these precepts can apply in this
unprecedented context.


                            My Background


     1.   I have worked on occasion as a lawyer, including in the
clinical programs at Yale Law School and at U.S.C. I have appeared
before the United States Supreme Court and in federal district and
appellate courts. I have also been appointed by federal judges to
assist in issues arising in large-scale litigation. Below, I
provide a few aspects of my work particularly relevant to this
declaration. I attach my resume as Exhibit A to this Declaration.

     2.   From 1977 until 1980, I was a supervising attorney at
Yale Law School’s clinical program, which then provided legal
services to federal prisoners housed at F.C.I. Danbury.

     3.  I am now the Arthur Liman Professor of Law at Yale Law
School where I teach courses, including on federal and state
       Case 3:20-cv-00569 Document 1-2 Filed 04/27/20 Page 3 of 14
                                                                       2

courts; procedure;     large-scale     litigation;     federalism;   and
incarceration.

     4.   I have taught law for decades. Much of my focus has been
on the role and function of courts, and the relationship of
governments to their populations. I regularly teach the class
entitled Federal and State Courts in the Federal System. Readings
for students include materials on habeas corpus and on civil rights
litigation.

     5.   In 2018, I was awarded an Andrew Carnegie Fellowship to
work on a book, tentatively entitled Impermissible Punishments,
which explores the impact of the 1960s civil rights revolution on
the kinds of punishments that governments can impose on people
convicted of crimes. Central to this book is the role that access
to courts played for people held in detention.

     6.   I am the Founding Director of the Arthur Liman Center
for Public Interest Law. The Liman Center teaches classes yearly,
convenes colloquia, does research projects, supports graduates of
Yale Law School to work for one year in public interest
organizations, and is an umbrella for undergraduate fellowships at
eight institutions of higher education.

     7.   I write about the federal courts; adjudication and
alternatives such as arbitration; habeas corpus and incarceration;
class actions and multi-district litigation; the judicial role and
courts’ remedies; gender and equality; and about transnational
aspects of these issues. In recent years, I have spent a good deal
of time doing research related to prisons. I have helped to develop
a series of reports that provide information nation-wide on the
use of solitary confinement.

     8.   In February of 2019, I testified before the U.S.
Commission on Civil Rights at its hearing on women in prison and
co-authored a statement related to the isolation of many facilities
for women, their needs for education and work training, and the
discipline to which they are subjected. See Statement submitted
for the record, Women in Prison: Seeking Justice Behind Bars,
before the U.S. Commission on Civil Rights, March 22, 2019. The
report, published a few months ago, reference this testimony. See
U.S. Commission on Civil Rights, Women in Prison: Seeking Justice
Behind      Bars      (February       2020),      available      at
https://www.usccr.gov/pubs/2020/02-26-Women-in-Prison.pdf.
       Case 3:20-cv-00569 Document 1-2 Filed 04/27/20 Page 4 of 14
                                                                     3

            Remedies Available in the Federal Courts:
     Habeas Corpus, Civil Rights Litigation, and Enlargement

     9.   In light of my knowledge of the federal law of habeas
corpus, state and federal court relations, procedure, and
remedies,   I    have   been    asked   by    counsel    for   the
petitioners/plaintiffs to address the range of responses available
to judges presiding in cases that raise claims related to COVID-
19.

     10. As I understand from public materials on the health risks
of this disease, COVID-19 poses a deadly threat to the well-being
and lives of people who contract this disease. To reduce the risk
and spread of this disease, our governments have instructed us to
stay distant from others and to take measures that are
extraordinary departures from our daily lives and routines.

     11. Applying these urgent medical directives to prisons
poses challenges in every jurisdiction. Governing legal principles
about prisoners’ access to courts were not framed to address COVID-
19’s reality: that being inside prisons that are densely populated
can put large numbers of people (prisoners and staff) at risk of
immediate serious illness and potential death.

     12. These unprecedented risks from and harms of COVID-19 in
prison raise a new legal question: whether COVID-19 has turned
sentences which, when imposed, were (or may have been)
constitutional into unconstitutional sentences during the pendency
of this crisis.

     13. When sentencing people to a term of years of
incarceration, judges had no authority to impose putting a person
at grave risk of serious illness and death as part of the
punishment for the offense. Now, such grave risks and harms can
arise from the fact of incarceration.

     14. A recent Supreme Court case, Montgomery v. Louisiana,
136 S.Ct. 718 (2016), provides an analogous situation - a
constitutional-when-sentenced but unconstitutional-now sentence.
The Court determined that, in light of new understandings of the
limits of brain development in juveniles, sentences of life without
parole (LWOP) imposed on individuals who had committed crimes when
under the age of eighteen were lawful when issued but became
unconstitutional. As a consequence, parole boards or courts had to
reconsider whether LWOP remained appropriate. COVID-19 raises a
parallel question, as it requires courts to address whether
sentences lawful at imposition can (at least temporarily) no longer
       Case 3:20-cv-00569 Document 1-2 Filed 04/27/20 Page 5 of 14
                                                                     4

be served in prisons because otherwise, the sentence would become
an unconstitutional form of punishment. In normal times, using
Montgomery v. Louisiana as a guide, federal judges could remit
eligible individuals to state courts and parole boards. But in
these abnormal times, the speed at which decisions are made is
critical. Therefore, as I discuss below, provisional remedies
(enabling enlargement and release for some individuals and de-
densifying for others) are necessary.

     15. The classic and longstanding remedy for relief from
unconstitutional detention, conviction, and sentences is habeas
corpus. The Constitution enshrined the remedy of habeas corpus,
which has a substantial common law history and is codified in
federal statutes. See generally Paul D. Halliday, Habeas Corpus
(Harvard U. Press, 2012); Amanda L. Tyler, Habeas Corpus in Wartime
(Oxford U. Press, 2017); Randy Hertz and James Liebman, Federal
Habeas Corpus Practice and Procedure (2 volumes, 2019); Hart &
Wechsler, The Federal Courts and the Federal System, Chapter X1,
1193-1164 (Richard H. Fallon, Jr, John F. Manning, Daniel J.
Meltzer & David Shapiro, 7th ed., 2015). These citations are the
tip of a vast and substantial literature that aims to understand
the history and law of habeas corpus.


                          The Legal Thicket

     16. As is familiar, in federal courts, federal petitioners
file under 28 U.S.C. §2255 (post-conviction motions) and under
§2241 (the general habeas statute), both of which are civil
actions.

     17. For example, when I worked at Yale Law School in its
clinical program in the late 1970s, we filed lawsuits for federal
prisoners predicated on 28 U.S.C. §2241 as well as (in appropriate
situations) on 28 U.S.C. §1331 (general question jurisdiction) and
28 U.S.C. §1361 (mandamus), and in several instances, we filed
cases as class actions. In the mid-1970s, the Supreme Court
provided rules and forms for §2254 and §2255 filings. The Federal
Rules of Civil Procedure supplement those rules.

     18. Congress has recognized that federal judges are
authorized under the habeas statutes to “summarily hear and
determine the facts, and dispose of the matter as law and justice
require.” See 28 U.S.C. §2243. In addition to this statutory
authority,   federal  judicial   power  is   predicated  on   the
constitutional protection of the writ and on the common law.
       Case 3:20-cv-00569 Document 1-2 Filed 04/27/20 Page 6 of 14
                                                                     5

     19. Congress has channeled and circumscribed some of federal
judicial authority through the Antiterrorism and Effective Death
Penalty Act of 1996 (AEDPA) and, relatedly, under the Prison
Litigation Reform Act (PLRA) of 1996. Moreover, the Supreme Court
has issued many decisions interpreting the prior habeas statutes,
the 1996 revisions in AEDPA, and the intersection of habeas and
civil rights claims brought under 42 U.S.C. §1983. The result is
a dense arena of law and doctrine that can be daunting for
litigants and jurists alike.

     20. Some Supreme Court decisions, written to address claims
by state prisoners, have delineated litigation focused on the fact
or duration of confinement, for which release is the remedy and
habeas is the preferred route, from challenges to conditions of
confinement, for which the Court has required use of 42 U.S.C.
§1983. See, e.g., Preiser v. Rodriguez, 411 U.S. 475 (1978); Heck
v. Humphrey, 512 U.S. 477 (1994). Yet that distinction is hard to
apply, and many opinions have identified that the overlap, as
exemplified by Mohammad v. Close, 540 U.S. 744 (2004), Wilkinson
v. Dotson, 544 U.S. 74 (2005), and by other Supreme Court and lower
court decisions.

     21. COVID-19 poses a new and painful context in which to
undertake that analysis. Some reported decisions addressing the
constitutional right of prisoners that officials not be
“deliberately indifferent to serious medical needs” consider those
Eighth Amendment claims to be appropriate for §1983 because they
relate to conditions. But this deadly disease turns ordinary
conditions into potentially lethal threats of illness for which
the remedy to consider is release of at least some prisoners
because density puts people at medical risk.

     22. Because COVID-19 can end people’s lives unexpectedly and
abruptly, COVID-19 claims turn the condition of being incarcerated
into a practice that affects the fact or duration of confinement.
In my view, COVID-19 claims, therefore, collapse the utility and
purpose of drawing distinctions between what once could more
coherently be distinguished.

     23. Courts need also to consider how COVID-19 fits (or not)
with provisions of AEDPA and the parameters of the PLRA. Again,
new problems have emerged. For example, in some contexts for state
and federal prisoners, a question of exhaustion of remedies arises.
Often one issue is the ability of the executive branch to respond
quickly. In the COVID context, day by day, the risk of illness
increases for prisoners and staff, which endanger health care
resources. Exhaustion would be “futile” if other branches of
       Case 3:20-cv-00569 Document 1-2 Filed 04/27/20 Page 7 of 14
                                                                     6

government are not prompt in response and if people become sick,
risks skyrocket, and deaths occur.

     24. “Futility” thus needs to be analyzed in terms not only
of the capacity of institutions but in terms of the likelihood
that the people seeking relief will be well enough to have the
capacity to do so, and that the remedy provided will be effective
given the alleged harm.

     25. Other legal issues include when class actions are
appropriate and the criteria of Rule 23 are met; the merits of
arguments about unconstitutional sentences and conditions; and the
range of remedies.


            The Availability of Provisional Remedies

     26. The reason to flag some of the many issues that
litigation of both habeas petitions and civil rights cases entail
is to underscore the importance of considering provisional
remedies when cases are pending. In general, time is required for
lawyers to brief and for judges to interpret and apply the law.
But waiting days in a world of COVID infections can result in the
loss of life.

     27. While courts have not faced COVID before, they have faced
urgent situations, which is why provisional legal remedies exist.
Courts have two ways to preserve the status quo – which here means
protecting to the extent possible the health of prisoners, staff,
and providers of medical services. One route is the use of
temporary restraining orders and preliminary injunctions. These
remedies require no explanation because they are familiar
procedures. See Fed. R. Civ. Pro. 65.

     28. Another option is an aspect of federal judicial power
that is less well known. District courts have authority when habeas
petitions are pending to “enlarge” the custody of petitioners.
“Enlargement” is a term that, as far as I am aware, is used only
in the context of habeas. (More familiar terms for individuals
permitted to leave detention are “release” and “bail,” and some
decision that “enlarge” petitioners use those words rather than
enlargement).

     29. The distinction is that enlargement is not release. The
person remains in custody - even as the place of custody is changed
and thus “enlarged” from a particular prison to a hospital, half-
way house, a person’s home, or other setting. Enlargement is a
       Case 3:20-cv-00569 Document 1-2 Filed 04/27/20 Page 8 of 14
                                                                     7

provisional remedy that modifies custody by expanding the site in
which it takes place. In some ways, enlargement resembles a prison
furlough.

     30. Enlargement has special relevance when the PLRA has
application. As I understand the PLRA’s rules on the “release” of
prisoners, enlargement would not apply, as enlargement is not a
release order. And, of course, interpreting the many directives of
the PLRA in light of COVID entails more elaboration that my
comments here.

     31.   The need to work through that statute and case law is
another reason why the availability of provisional remedies is so
important. Enlargement provides an opportunity for increasing the
safety of prisoners, staff, and their communities while judges
consider a myriad of complex legal questions.

     32. I    first   encountered   the   provisional   remedy   of
enlargement in the 1970s, when I represented a prisoner – Robert
Drayton – who was confined at F.C.I. Danbury and who filed a habeas
petition   alleging   that   the   U.S.   Parole   Commission   had
unconstitutionally rescinded his parole.

     33. The Honorable T.F. Gilroy Daly, a federal judge sitting
in the District of Connecticut, granted Mr. Drayton’s request for
enlargement while the decision on the merits was pending. Mr.
Drayton returned to his home in Philadelphia and came back to
Connecticut for the merits hearing. Judge Daly thereafter ruled in
his favor; that decision was upheld in part and reversed in part.
See Drayton v. U.S. Parole Commission, 445 F. Supp. 305 (D. Conn.
1978), affirmed in part, Drayton v. McCall, 584 F.2d 1208 (2d Cir.
1978).

     34. Judge Daly did not write a decision explaining the
enlargement. Given that I knew that the use of enlargement was
not always recorded in published decisions and that enlargement
had special relevance here, I decided I should learn more about
other courts’ discussion of this provisional remedy.

     35. The provisional district court remedy of enlargement is
not mentioned directly in in federal rules governing the lower
federal courts. In contrast, at the appellate level, Federal Rule
of Appellate Procedure (FRAP) 23 provides in part that:

  While a decision not to release a prisoner is under review,
  the court or judge rendering the decision, or the court of
  appeals, or the Supreme Court, or a judge or justice of
       Case 3:20-cv-00569 Document 1-2 Filed 04/27/20 Page 9 of 14
                                                                     8

  either court, may order that the prisoner be: (1) detained
  in the custody from which release is sought; (2) detained in
  other appropriate custody; or (3) released on personal
  recognizance, with or without surety. While a decision
  ordering the release of a prisoner is under review, the
  prisoner must – unless the court or judge rendering the
  decision, or the court of appeals, or the Supreme Court, or
  a judge or justice of either court orders otherwise – be
  released on personal recognizance, with or without surety.

As that excerpt reflects, the Rule uses language familiar in the
context of bail and provides that appellate courts may also
determine that a petitioner be detained in “other appropriate
custody.”

     36. Federal courts at all level are authorized by Congress
to decide habeas cases “as law and justice requires.” 28 U.S.C.
§2243. The case law also references that, at the district court
level, the authority to release a habeas petitioner pending a
ruling on the merits stems from courts’ inherent powers. See, e.g.,
Mapp v. Reno, 241 F.3d 221, 226 (2d Cir. 2001). And, as I noted,
in these reported decisions, the terms “bail” or “release” are
sometimes used instead of or in addition to “enlargement.”

     37. In the last weeks, the saliency of enlargement has
prompted me to review more of the law surrounding it. To gather
materials and opinions on enlargement, I asked two law students,
Kelsey Stimson of Yale Law School and Ally Daniels of Stanford Law
School, to help me research what judges have said about enlargement
and what others have written. Below I detail some of the governing
case law. The Hertz & Liebman Treatise on Habeas also has a section
(§14.2) devoted to this issue.

     38. Some of the decisions involve requests for release when
habeas petitions were pending from state prisoners, and others
from federal prisoners, or from people in immigration detention.
Further, several appellate cases address the issue of whether a
district court order on enlargement was appealable as of right or
subject to mandamus.

     39. My central point is that, amidst these various debates
about appealability and the test for enlargement/release, most
circuits have recognized that district courts have the authority
to order release. See e.g., Woodcock v. Donnelly, 470 F.2d 93, 43
(1st Cir. 1972); Mapp v. Reno, 241 F.3d 221, 226 (2d Cir. 2001);
Landano v. Rafferty, 970 F.2d 1230, 1239 (3d Cir. 1992); Calley v.
Callaway, 496 F.2d 701, 702 (5th Cir. 1974); Dotson v. Clark, 900
        Case 3:20-cv-00569 Document 1-2 Filed 04/27/20 Page 10 of 14
                                                                              9

F.2d 77, 79 (6th Cir. 1990); Cherek v. United States, 767 F.2d
335, 337 (7th Cir. 1985); Martin v. Solem, 801 F.2d 324, 329 (8th
Cir. 1986); Pfaff v. Wells, 648 F.2d 689, 693 (10th Cir. 1981):
Baker v. Sard, 420 F.2d 1342, 1342-44 (D.C. Cir. 1969).

     40. The Fourth and Eleventh Circuits appear, albeit less
directly, to recognize enlargement authority. See Gomez v. United
States, 899 F.2d 1124, 1125 (11th Cir. 1990); United States v.
Perkins, 53 F. App’x 667, 669 (4th Cir. 2002). A Ninth Circuit
opinion from 1989 likewise appears to recognize the power of
district courts to grant release pending a habeas decision where
there are “special circumstances or a high probability of success.”
See Land v. Deeds, 878 F.2d 318 (9th Cir. 1989). Thereafter,
another decision, In re Roe, described the Circuit as not having
ruled on the issue in terms of state prisoners. See 257 F.3d 1077
(9th Cir. 2001).1

     41. A discrete question is the standard for enlarging
petitioners. To obtain an order for release pending the merits of
habeas decision, the petitioner must demonstrate “extraordinary
circumstances” and that the underlying claim raises “substantial
claims.” See e.g. Mapp v. Reno, 241 F.3d 221, 226 (2d Cir. 2001).
Courts have also discussed that release is appropriate when
“necessary to make the habeas remedy effective.” Mapp, 241 F.3d at
226; see also Landano v. Rafferty, 970 F.2d 1230, 1239 (3d Cir.
1992). As that Third Circuit decision explained, release was
“available ‘only when the petitioner has raised substantial
constitutional claims upon which he has a high probability of
success, and also when extraordinary or exceptional circumstances
exist which make the grant of bail necessary to make the habeas
remedy effective.’”

     42. Some judges have interpreted the “substantial questions”
prong to require the underlying claim to have a “high probability
of success.” See Hall v. San Francisco Superior Court, No. C 09-
5299 PJH, 2010 WL 890044, *1 (N.D. Cal. Mar. 8, 2010); In re
Souels, 688 F. App'x 134, 135 (3d Cir. 2017). That test resembles
standards for preliminary injunctive relief and for stays, which

1
 Subsequent lower court cases debated whether district courts do possess such
authority. See, e.g., Hall v. San Francisco Sup. Ct., 2010 WL 890044, at *2
(N.D. Cal. Mar. 8, 2010) (“Based on the overwhelming authority [of other circuit
courts] in support, the court concludes for purposes of the instant motion that
it has the authority to release Hall pending a decision on the merits.”); United
States v. Carreira, 2016 U.S. Dist. LEXIS 31210, at *4, (D. Haw. Mar. 10, 2016)
(“[T]his Court declines to address the merits of Petitioner’s bail requests in
the absence of definitive guidance from the Ninth Circuit regarding the scope
of this Court’s bail authority.”).
       Case 3:20-cv-00569 Document 1-2 Filed 04/27/20 Page 11 of 14
                                                                      10

include an assessment of the likelihood of success on the merits
and of whether the balance of hardships tips in favor of altering
the status quo. (And, of course, more can be said about the nuances
of these bodies of law as well.)

     43. A few cases focus on the health of a petitioner as
central to the conclusion that “extraordinary circumstances”
exist. For example, in Johnston v. Marsh, the petitioner, Alfred
Ackerman, brought a habeas claim alleging that he was convicted in
Pennsylvania through a trial that lacked “due process.” 227 F.2d
528 (3d Cir. 1955). Ackerman asked for release pending a decision
on the merits of his habeas petition; he argued that he had
advanced diabetes and was “rapidly progressing towards total
blindness.” Id. at 529. The district court authorized Ackerman to
be released to a private hospital. The prison warden (Frank
Johnston) went to the Third Circuit invoking sought        writs of
prohibition and mandamus to order the district court (Judge Marsh)
to change his ruling. Rejecting the petitions, the Third Circuit
affirmed that district courts possessed the authority to order
relocation while the habeas petition was pending. Johnson v. Marsh
has been cited in more recent cases to illustrate that findings of
extraordinary circumstances may “be limited to situations
involving poor health or the impending completion of the prisoner’s
sentence.” Landano, 970 F.2d at 1239.

     44. The court in In re Souels addressed what showing of
health problems constituted extraordinary circumstances. See 688
F. App’x at 135-36. Sean Souels, who was serving a 46-month federal
prison sentence, petitioned for a writ of mandamus directing the
court to rule on his writ of habeas corpus and sought release
pending the decision. Id. at 134. The court denied Souels bail
because “he [did] not describe his medical conditions in any detail
or explain how he cannot manage his health issues while he is in
prison.” Id.

     45. Health is not the only extraordinary circumstance that
has been the basis for enlargement. For example, in United States
v. Josiah, William Josiah brought a writ of habeas corpus after
the Supreme Court invalidated the residual clause of the Armed
Career Criminal Act (ACCA) and altered the method for determining
whether prior convictions qualify as violent felonies under the
ACCA. 2016 WL 1328101, at *2 (D. Haw. Apr. 5, 2016). Josiah, who
was serving a federal prison sentence argued that his prior
convictions did not qualify as violent felonies and that he should
not be subject to the fifteen-year mandatory minimum. The district
court concluded that because the issue of retroactivity was pending
before the Supreme Court and Josiah would have served his full
       Case 3:20-cv-00569 Document 1-2 Filed 04/27/20 Page 12 of 14
                                                                      11

sentence if the Court held its prior ruling retroactive, release
pending the higher court’s ruling was appropriate. Id. at *4-6.

     46. In circumstances similar to Josiah, a district judge
sitting in the Central District of Illinois issued three orders
granting release, termed bail, to petitioners pending resolution
of their habeas claims. See Zollicoffer v. United States, No. 15-
03337, 2017 WL 79636 (C.D. Ill. Jan. 9, 2017); United States v.
Jordan, No. 04-20008, 2016 WL 6634852 (C.D. Ill. Nov. 9, 2016);
Swanson v. United States, No. 15-03262, 2016 WL 5422048 (C.D. Ill.
Sept. 28, 2016).

     47. Another case involved enlargement in the context of the
military. See Gengler v. U.S. through its Dep't of Def. & Navy,
2006 WL 3210020, at *6 (E.D. Cal. Nov. 3, 2006). As that court
explained, a “district court has the inherent power to enlarge a
petitioner on bond pending hearing and decision on his petition
for writ of habeas corpus.” Id. at *5. The judge also noted that
a “greater showing must be made by a petitioner seeking bail in a
criminal conviction habeas ‘than would be required in a case where
applicant had sought to attack by writ of habeas corpus an
incarceration not resulting from a judicial determination of
guilt.’” The court used the test of “exceptional circumstances
and, at a minimum, substantial questions as to the merits.” Id. at
13. The court found exceptional circumstances” based on the fact
that the petitioner had been admitted to business school, had been
granted permission by his commanding officer to attend, and would
be forced to drop out if his custody were not enlarged. The court
also ruled that “substantial questions as to the merits” existed
because   of  alleged   government’s   errors   in  drafting   the
petitioner’s service agreement. Id. at *6.

     48. As of this writing, I have located three reported cases
on COVID. (Given the pace of litigation, I assume that more may
have been filed and some decided.)

     49. On April 7, the Honorable Jesse Furman, sitting in the
Southern District of New York, granted on consent a motion styled
“for bail” (the term used in the Second Circuit Mapp decision).
Judge Furman ordered immediate release under specified conditions,
pending the adjudication of the Section 2255 Motion. See United
States v. Nkanga, No. 18-CR-00730 (S.D.N.Y., Apr. 7, 2020).

     50. A second case involves a class action filed by Craig
Wilson and others. See Wilson v. Williams, No. 4:20-cv-00794-JG,
2020 WL 1940882, at *1 (N.D. Ohio Apr. 22, 2020). Seeking to
represent a class of all current and future prisoners of the Elkton
       Case 3:20-cv-00569 Document 1-2 Filed 04/27/20 Page 13 of 14
                                                                      12

Federal Correctional Institution (FCI) and a subclass of the
medically vulnerable population, they sought relief because their
continued incarceration subjected all FCI prisoners to substantial
risk of harm in violation of the Eighth Amendment.

     51. On April 22, 2020, the federal district court granted in
part the request by the Wilson class for emergency relief, which
included enlargement of a subclass of prisoners challenging the
manner in which the sentence was served and hence cognizable as a
habeas petition. See Wilson v. Williams, No. 4:20-cv-00794-JG,
2020    WL     1940882    (N.D.     Ohio    Apr.     22,    2020)

     52. The third case has less relevance as it was brought by
an unrepresented litigant, Richard Peterson, who had originally
sought habeas corpus relief on a claim about education credits and
then filed an emergency request for release from a California state
prison due to COVID-19. No. 2:19-CV-01480, 2020 WL 1640008, at *1
(E.D. Cal. Apr. 2, 2020). The district court noted that a class
action raising COVID claims was pending in another federal court
in California and that, while the court had the authority to
release a person while a habeas petition was pending, Mr. Peterson
had not provided evidence sufficient to meet the test to do so.

                            Conclusion

     53. In sum, COVID-19 is an unprecedented event that, in my
view, raises the legal question of whether, in light of the
government mandates for social distancing, sentences (that had
been lawful when they were imposed) cannot lawfully be served when
the setting puts an individual in a position of untenable risk.
Thus, habeas corpus – which addresses the constitutionality of
sentences and offers the possibility of release and enlargement –
properly provides a jurisdictional basis and remedies for this
situation.

     54. I need also to note that, in recent years, the Supreme
Court has raised questions in many contexts about the remedial
powers of federal judges. Whether the topic is nationwide
injunctions or commercial contracts, debates have occurred within
the Court about the authority of federal judges.

     55. Those cases do not address the extraordinary and painful
moment in which we are all living. Ordinary life has been up-ended
in an effort to keep as many people as possible alive and not
debilitated by serious illness. Moreover, Supreme Court opinions
have not focused on the relevance of remedial debates to the
situation were confinement can put entire staffs and detained
         Case 3:20-cv-00569 Document 1-2 Filed 04/27/20 Page 14 of 14
                                                                        13

populations at mortal risk. Therefore, judges have the obligation
and the authority to interpret statutes and the Constitution to
preserve the lives of people living in and working in prisons. It
is my hope that this account of earlier uses of enlargement in
this District and the dense account of case law and doctrine will
be of service to this Court and to the parties in understanding
the meaning and import of American law.



Dated:      April 23, 2020




                              __________________________
                              Judith Resnik
